Case 5:17-cv-00138-JPB Document 141-1 Filed 10/26/18 Page 1 of 3 PageID #: 1416



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 IN RE: MONITRONICS
 INTERNATIONAL,INC.,
 TELEPHONE CONSUMER                                       CASE NO. 1:13MD2493--JPB-JES
 PROTECTION ACT LITIGATION



 THIS DOCUMENT RELATES TO:                             ALL CASES



                                             AND



          IN THE CIRCUIT COURT OF CABELL COUNTY,WEST VIRGINIA


 FIRST MERCURY INSURANCE COMPANY,
      Plaintiff,

 vs.                                                              Civil Action No.: 16-C-258
                                                                  Judge F. Jane Hustead
 MONITRONICS INTERNATIONAL,INC.,
 ALLIANCE SECURITY,INC.,ISI ALARMS,INC.,
 ISI ALARMS NC,INC., VERSATILE MARKETING
 SOLUTIONS,INC., MAXIMUM SECURITY ALARM,
 POWER HOME TECHNOLOGIES,LLC,
 POWER HOME TECHNOLOGIES,INC.,
 ABC CORPS 1-50,

               Defendants.

                   NOTICE OF INTENT TO WITHDRAW AS COUNSEL

        PLEASE TAKE NOTICE that John R. Teare, Jr, Niall A Paul and Christina Terek intend

 to seek leave of court to withdraw as legal counsel for Alliance Security, Inc. and Jasit Gotra

(Collectively "Alliance") in all matters for which this firm has been retained to represent the

 interests of Alliance.   This firm's intent to withdraw is consistent with the representation
Case 5:17-cv-00138-JPB Document 141-1 Filed 10/26/18 Page 2 of 3 PageID #: 1417



 agreement between the firm and Alliance as well as Rule 1.16 of the West Virginia Rules of

 Professional Conduct.

        Rule 1.16 provides, in part:

             a lawyer shall not represent a client or, where representation has
             commenced, shall withdraw from the representation of a client if:
                    the representation will result in violation of the Rules of
             Professional Conduct or other law;....

             a lawyer may withdraw from representing a client if:
                     withdrawal can be accomplished without material adverse effect
             on the interests of the client; ... .
                     the client fails substantially to fulfill an obligation to the lawyer
             regarding the lawyer's services and has been given reasonable warning
             that the lawyer will withdraw unless the obligation is fulfilled;
                     the representation will result in an unreasonable financial burden
             on the lawyer or has been rendered unreasonably difficult by the client;
             or
                     other good cause for withdrawal exists.

                        Upon termination of representation, a lawyer shall take steps to
             the extent reasonably practicable to protect a client's interests, such as
             giving reasonable notice to the client, allowing time for employment of
             other counsel, surrendering papers and property to which the client is
             entitled and refunding any advance payment of fee or expense that has
             not been earned or incurred. The lawyer may retain papers relating to the
             client to the extent permitted by other law.

 Alliance has failed to meets its payment obligations to this firm and there has arisen a conflict of

 interest with Alliance due to Spilman Thomas & Battle's status as an unsecured creditor in the

 current Alliance Bankruptcy proceeding necessitating the firm's withdraw from representation in

 all matters for Alliance.

        Spilman Thomas & Battle further advises Alliance that, if permitted to withdraw by the

 Courts in Alliance matters Alliance will have the burden of keeping the Court informed where

 notice, pleadings, or other papers may be served; Alliance will have the obligation of hiring

 other counsel to serve as its counsel should these matters continue if/when the automatic stay in
Case 5:17-cv-00138-JPB Document 141-1 Filed 10/26/18 Page 3 of 3 PageID #: 1418



 Bankruptcy is lifted; that the dates of any proceedings, including trial, and the holding of any

 such proceedings will not be affected by the withdrawal of counsel; and Alliance has a right to

 object to counsel's intent to withdraw.

                                             BY SPILMAN THOMAS & BATTLE,PLLC


                                            Ni A. Paul(WV Bar No: 622)
                                              hn R. Teare, Jr.(WV Bar No. 5547)
                                            X00 Kanawha Boulevard, East(Zip 25301)
                                            Charleston, WV 25321-0273
                                            304-340-3800
                                            npaul@spilmanlaw.com
                                            jteare@spilmanlaw.corn

                                             Christina S. Terek(WV Bar No. 9724)
                                             Century Centre Building
                                             1233 Main Street, Suite 4000
                                             Wheeling, WV 26003
                                             304-230-6962
                                             eterek@spilmanlaw.com

                Alliance may indicate to the Courts its consent to the withdrawal of Spilman

 Thomas & Battle from representation in all matters by its signature below:



 Alliance Security, Inc. consents to the withdrawal of Spilman Thomas & Battle, PLLC by:




 Alliance Security, Inc., by


 Printed name

 its:


 Dated:
